DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 10/22/21 has been received and considered.  In the response, Applicant amended claims 1-9.  Therefore, claims 1-9 are pending.  In addition, Applicant has provided drawing sheets containing Figures 3 and 4a-43 which have been approved for entry.  However, Applicant has provided two sets of drawings for Figures 4a-4e and it is not clear which set Applicant intends as the replacement drawing for Figure 4.  Appropriate correction is necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims  5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 5, recites “the real time event” and  “the playable window” but there is no antecedent basis for these limitations.
Claim 7, recites “the system”,   “the system data base”, “the comparison and scoring routines” but there is no antecedent basis for these limitations.
Claim 8, recites “the live broadcast”,   “the player’s choices”, “the playable window” but there is no antecedent basis for these limitations. Appropriate correction is required.
The various dependent claim inherent these issues from their respective parent claims.

Claim Objections
Claims 1 is objected to because of the following informalities:  The claim is a method claim but it appears to only include structural limitations and no steps that would constitute a method. 
The various dependent claims inherent this issue from their respective parent claims.
Claims 5, 7 and 8 are objected to because of the following informalities:  The claims are directed to methods but appear to be goals for the invention and recite no steps that would constitute a method.  In addition, claim 5 has at least two sentences and a claim must consist of only a single sentence.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding claim 5 & 6, that the method includes determining a time stamp in reference to the actual event time of the real time event, it is no longer directed to an abstract idea. Determining a time stamp in reference to the actual event time of the real time event could not be credibly performed in the human mind.
Regarding claim 7, that the method includes data generated through computations of historical information populated in the system data base and synthesized with data related to current events, it is no longer directed to an abstract idea. Generating data through computations 
Regarding claim 8 & 9, That the method includes determining how much of the playable window is reserved for statistical computation of historical information to more accurately mimic the actual athlete, it is no longer directed to an abstract idea. Determining how much of the playable window is reserved for statistical computation of historical information to more accurately mimic the actual athlete could not be credibly performed in the human mind.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colony (pub. no. 20160193521).
Regarding claim 1, Colony discloses Regarding claim 1, Colony discloses a method using real time data available from any live broadcast event to compare system user’s choices that were recorded prior to the live event occurring to another person’s choices (“Systems and methods are disclosed for determining a score for a user of a gaming platform such that the score reflects the user's success rate in calling plays in a sporting event. A computing device receives a user profile including a coach score and initiates a sequence of states in response to a start of a real-time football game play. The sequence of states include a poll creation state, a first 

comprising: a live broadcast event containing real time events of an activity with defined positions, established rules and scoring, and actions or plays within the established rules; at least one actual participant assigned to a position and position location in the event (“While the exemplary embodiments illustrated herein relate to the game of American football, this is by way of example only. It should be understood that the methods and systems for increasing fan 

a data feed with event timing incorporated (“The content items discussed above are live and active content during an actual game. When a game starts, the Fan App automatically changes to a gamecasting/push app determined by a League Official as shown in the exemplary screenshots of FIGS. 34 and 35. During the game, the Fan App automatically displays game information 3400 3500 such as the teams playing, which quarter, the time/game clock, the score, which team has possession, and down and distance”, [0055]);

at least one start signal within the data feed (“For each play, the process starts with the administrator starting a play clock 301. In some embodiments, an administrator starts each game, starts each play clock, and identifies each possession switch (e.g., when possession of the ball transfers from one team to the other)”, [0037]);

at least one API (“Message listener 202 is active software built into the system. It provides asynchronous event handling that defines the initial action to be taken as each message arrives. Different actions may be defined for different message types”, [0027]);

at least one server with CPU and memory (“FIG. 1 illustrates an exemplary network, in which a live-game system 100 may be implemented, according to some embodiments of the present disclosure. The live-game system 100 can be implemented in a computer server system, which 

at least one database (“Record manager 204 includes a database for storing user voting records (e.g., votes during a game). The database can include any physical database or cloud-based data storage (e.g., Mongo database instance). 

Score manager 206 includes a database for storing game statistics (e.g., wins, losses, play executed during a game). The database can include any physical database or cloud-based data storage (e.g., Mongo database instance)” [0028] & [0029]; “Game manager 212 includes a database for storing real-time events and statistics during a game. The database can include any physical database or cloud-based data storage (e.g., Mongo database instance) Game manager 212 includes a database for storing real-time events and statistics during a game. The database can include any physical database or cloud-based data storage (e.g., Mongo database instance)”, [0032]; “Coach manager 216 includes a database for storing coaching records (e.g., information about plays, players, scheduling) and other data that is used in multiple devices across the system. The database can include any physical database or cloud-based data storage (e.g., Mongo database instance)”, [0034]);

at least one system user as a player (“The client devices operated by users to access the live-game system 100 can include any computing device that can communicate with the computer server system including, without limitation, personal computers (including desktop, notebook, 

a playable window controller (“If the game is not technically over, then the system waits for a command from an official to start the next entire polling process. This is done by transitioning the game into the "coach creating polls" state again”, [0096]);

at least one player’s choice; a player’s choice input controller (“In some embodiments, the offensive coordinator and defensive coordinator each select 3 plays. The plays are pushed out via push technology (preferably no manual refresh on the fans app is needed) to fans who have registered with the system. Fans are then able to view the poll 304. Fans are then given a preset time period (e.g., 1 to 60 seconds, preferably 10 seconds) to vote on the play they want their team to execute 305”, [0037]; “Once fans receive a poll from the system as illustrated in the exemplary screenshots of FIGS. 38 and 39, they can vote with a single touch of the play of their choice 3800 3900. In one embodiment, their chosen play is marked 3801 and automatically sent to be tabulated to the back-end service of the system. In another embodiment, fans can choose to change their vote by clicking a "change vote" button 3901”, [0057]);

an actual event capture routine (“As shown in the exemplary screenshot of FIG. 71 the administrator (admin) can manage a game by accessing the system through a unique URL and login 7101. The admin can enter down, distance, score, quarter, time (and save changes) during a game 7102”, [0081]; “This state means that the winning plays are now being executed on the 

1. If the system determines the game is over then the game transitions into the state "game over". 

2. If the game is not technically over, then the system waits for a command from an official to start the next entire polling process. This is done by transitioning the game into the "coach creating polls" state again”, [0094] – [0096]);

a point system (“FIG. 20 shows screenshot of a Fan Score page, according to some embodiments of the present disclosure. A Fan Score page can show points fans earn by participating in events hosted by the system 2000. A Fan Score page can include an Achievements Section, showing fans how they have earned points 2002”, [0044]);

a comparison routine to compare player choices to actual events (“Along with this content, the system also offers fans functionalities to track their performance--My Stats 1501 shown in the exemplary screenshot of FIG. 15 and My Achievements 1601 shown in the exemplary screenshot of FIG. 16. In some embodiments, statistics associated with a fan's performance updates in real-time. For example, the system can refresh a fan's application page by pushing data to a fan device at pre-set time intervals or when the system detects a change to a score, points, or other system-related information associated with a fan. My Stats 1501 details the Fan Coach Scores. The Coaching game logic engine of the live-game system scores the fan's Coaching or play 

a scoring routine to apply point values to the player’s choices (“FIG. 29 is a screenshot illustrating a coach score engine, according to some embodiments of the present disclosure. Coaching game logic engine (also referred to in the present disclosure as "CoachScore Engine") can determine each player's CoachScore. In some embodiments, coach score ranges from 50-100. Unlike traditional "fantasy" points, Coach Score is not merely additive. Each player's Coach Score can be calculated after each drive and can naturally vary through the course of each game. CoachScore Engine first receives a coach bundle, which can include 3 plays. CoachScore Engine assigns a historical "Adjusted Yardage" 2900 based on data from prior games. The historical Adjusted Yardage 2900 can be calculated automatically from the data from prior games, as described in more detail below. The play run on the field is then scored on the yards gained on the field, augmented by positive modifiers for good results (e.g., earning a first down or scoring) or negative modifiers (e.g., resulting in a sack of the quarterback or lost yards) 2901. The three plays' Adjusted Yardage scores (two historical, one actual) are then ranked, highest to lowest, 1st, 2nd, and 3rd. Each play is then assigned points 2902 based on its ranking. The points are 

FIG. 30 is a screenshot illustrating a coach score engine moderator, according to some embodiments of the present disclosure. The moderator application can rate the play actually run on the field versus the historical expectations of the other two non-winning plays. The coach score moderator application can rank (e.g., good, neutral, bad or 1st, 2nd, 3rd) the play result seen on the field relative to the historical expectations of the two plays not selected, and submit any additional factors, especially errors (dropped pass, fumble, etc.), that impact the assessment of the play 3002. The application can display which plays are suggested by a coach and which play was run on a field 3000 3001. The ranking can come from a human operator or can be determined by a computing device.

FIG. 31 is a screenshot illustrating the calculation of historical Adjusted Yardage within a coach score engine, according to some embodiments of the present disclosure. Each play can have a stored adjusted yardage value calculated from historical data and the adjusted yardage algorithm. In both pre-time and real-time, the system can calculate historical Adjusted Yardage from historical results 3100. This calculation starts by identifying all plays previously run, noting their results (e.g. yardage gained, 1st downs gained, scoring, game, play #, etc.), annotating each play with additional scenario identifiers (e.g., team, defense faced, game #, field position, time, down, distance, play type, in-game play #, etc.), grouping these play-scenario combinations, calculating typical yardage gained for each play-scenario combination 3100, and, finally, enhancing typical 

a competitive routine to rank player’s scores to another player’s score (“The Coach Score page can also include a challenges section, as shown in the exemplary screenshot of FIG. 18. Challenges can allow fans to see their performance within head to head challenges 1800, as described in more detail below”, [0043]; “Fans may participate in Challenges, as shown in the exemplary screenshot of FIG. 25. Fans can initiate challenges 2501 and define a type of challenge 2502. Challenges may be decided by CoachScore, a measure of effective play-calling. Challenges may also be decided by FanScore earned by answering trivia or other questions 2200. Challenges can involve individual players or player-defined leagues. The duration of a challenge can last any amount of time (e.g., single game, weekend, or season). A Challenges Page, as shown in the exemplary screenshot of FIG. 26, can also include real time requests for challenges 2600. Fans can choose either to accept or reject a real time challenge 2601”, [0049]);

a cumulative routine to rank a player’s performance over time (“In some embodiments, Coach Score can be displayed on a user device, as shown in the exemplary screenshot of FIG. 17. The main page can include a fan Coach Score season average 1701, a voting section 1702, results for each week 1704, and results for each game 1705. In some embodiments, voting section 1702 includes a breakdown of how a fan earns a Coach Score. The breakdown can include details of Coaching game logic engine, described in more detail below”, [0043]);

a reporting routine to display player’s points, statistics, rank and performance (“Fans can also access real-time results on the system, as shown in the exemplary screenshot of FIG. 27. Real time results include allowing fans to see in real-time how they are performing in their CoachScore and FanScore challenges as well as any pending invites 2700. Real time results can also include rankings, as shown in the exemplary screenshot of FIG. 28. Fans can see in real-time where they are ranked for both CoachScore and FanScore 2800”, [0050]); 

and, at least one identifiable play during a live broadcast event (“The winning results are sent to the coaches 306. The results can also be sent to the fans at the same time, again preferably via push technology 308. Coaches then radio or otherwise communicate the winning play to the personnel on the field, and the fans and coaches get to see the winning play executed on the field in real-time. The process described above can then start again for a subsequent play”, [0037]).
Note that the “playable window of variable time unique to each player” recited in the preamble is interpreted as an intended use of the method.  Examiner suggests reciting the preamble intended use as an affirmative step of the method in order to overcome the prior art of record.
Regarding claim 2, Colony discloses the player demonstrate performance improvement, reflected by the player scores and changes to the rank each player is attributed by the competitive and cumulative routines, of their respective knowledge and skills of the activity which is the subject matter of the live broadcast event further demonstrating each player’s understanding the position, position location, score, status of where the actual participants are assigned to within the context of the activity which the actual participant is engaged in performing the actions or plays during the live broadcast event and how the actual participant will perform those actions or plays, in the role assigned to them, under the actual circumstances unfolding during the live broadcast event, and where the players use their own skills and experience to make choices based on their own strategies to mimic an actual participant engaged in the activity as observed during the live broadcast event and in which the player accumulates the point values accumulating towards the players score in accordance with the scoring routine within the system (“In addition to the live football game, fans can compete against other fans and other groups of fans on their coaching expertise. Fans can choose and structure the ways in which they want to compete 4300 as shown in the exemplary screenshot of FIG. 43. Game dimensions can include, e.g., Single game vs. season, Player vs. player, Intra and Extra-team leagues, Player-defined leagues, and League vs. league. Fans can compete using their Coaching Score in additional to their Achievements as shown in the exemplary screenshot of FIG. 44. A coach score is derived from the actual and typical results of the plays voted on by fans 4400. Scores are normalized to adjust for differences in team styles and results”, [0058]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715